       7:21-cv-00865-TMC              Date Filed 03/25/21   Entry Number 1       Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

                                                )
Anne Graham Bouchillon, as Personal             )       C/A No.:
Representative of the Estate of Jordane         )
Michell Bouchillon,                             )
                                                )
                                Plaintiff,      )
                                                )            NOTICE OF REMOVAL
                v.                              )
                                                )
Michael Carson and Isothermal Textile           )
Services, LLC,                                  )
                                                )
                                Defendants.     )

TO:     THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
        DISTRICT OF SOUTH CAROLINA, SPARTANBURG DIVISION:

        The Petitioners, Defendants Michael Carson and Isothermal Textile Services, LLC, by and

through their undersigned counsel, respectfully show this Court that:

        1.      Petitioners, Michael Carson and Isothermal Textile Services, LLC, are the

Defendants in the above-entitled action. Petitioner Michael Carson is an individual and Petitioner

Isothermal Textile Services, LLC is an entity, and at all times relevant to the Plaintiff’s Complaint,

were citizens and residents of, and domiciled in, the State of North Carolina.

        2.      Anne Graham Bouchillon, Personal Representative of the Estate of Jordane Michell

Bouchillon, is the Plaintiff in the case, and, upon information and belief, is or may be a citizen and

resident of the State of South Carolina, as alleged in Plaintiff’s Complaint. Therefore, all of the

parties to this action are diverse.

        3.      On or about February 12, 2021, the above-entitled action was filed in the

Spartanburg County Court of Common Pleas as case number 2021-CP-42-00486.




                                                    1
      7:21-cv-00865-TMC          Date Filed 03/25/21            Entry Number 1      Page 2 of 3




       4.      Upon information and belief, on or about February 27, 2021, Petitioner Michael

Carson was served with the Summons and Complaint in this action. Additionally, on March 17,

2021, the undersigned counsel for Petitioners/Defendants accepted service of the Summons and

Complaint on behalf of Petitioner Isothermal Textile Services, LLC. Upon information and belief,

the Complaint was the first and only pleading in this matter served upon Petitioners. No Answer(s)

has/have yet been filed in the case. The above-entitled action is a personal injury action involving

an automobile collision between Plaintiff’s decedent and Petitioner/Defendant Michael Carson on

or about October 4, 2018, in Spartanburg County, South Carolina. Plaintiff has brought this

wrongful death and survival action against Petitioners/Defendants and alleges negligence, among

other things, against Petitioner/Defendant Michael Carson, and also alleges negligence, negligent

hiring, and negligent supervision against Petitioner/Defendant Isothermal Textile Services, LLC.

       5.      In the Complaint, the Plaintiff’s prayer for relief was left open. However, the

undersigned counsel for Petitioners/Defendants has conferred with Plaintiff’s counsel and

understands that Plaintiff will not stipulate to damages of less than $75,000.

       6.      The parties to this action are diverse and a verdict in the case may be in excess of

$75,000. Therefore, this Court has jurisdiction pursuant to 28 U.S.C. § 1332, and this case is

eligible for removal pursuant to 28 U.S.C. § 1441. This Notice of Removal is timely because it is

filed within 30 days of service on Petitioners.

       7.      Copies of all state court pleadings served on Petitioners and filed with the

Spartanburg County Clerk of Court to date are attached as Exhibit A. The Clerk of Court for

Spartanburg County, South Carolina, is being provided with a copy of this Notice of Removal

contemporaneously      with   this   filing   via       South     Carolina’s   e-filing   system,   and




                                                    2
      7:21-cv-00865-TMC        Date Filed 03/25/21      Entry Number 1       Page 3 of 3




Petitioners/Defendants are serving a copy of this Notice on counsel for the Plaintiff

contemporaneously with this filing.

       WHEREFORE, Petitioners request that the above-entitled action be removed from the

Spartanburg County Court of Common Pleas to this Court.

                                      Respectfully submitted,

                                             s/Brandon P. Jones
                                             Brandon P. Jones, FED ID #10884
                                             The McKay Firm, P.A.
                                             1303 Blanding Street (29201)
                                             P.O. Box 7217
                                             Columbia, SC 29202
                                             Tel: (803) 705-2152
                                             Fax: (803) 765-1839
                                             Email: bjones@mckayfirm.com
                                             Attorney for Petitioners/Defendants
Columbia, South Carolina
March 25, 2021




                                                3
